Citation Nr: 0818540	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




REMAND

The veteran served on active duty from January 1953 to 
December 1954.  He died in March 2004.  The appellant is his 
step son.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.

In a VA Form 9 submitted in July 2005, the appellant 
requested to be scheduled for a personal hearing before the 
Board at the RO.  The RO thereafter scheduled the appellant 
for a videoconference hearing in August 2006, but the notice 
of this hearing was returned as undeliverable.  The RO also 
attempted to contact the appellant by phone, but his phone 
had been disconnected.  The appellant now has a new phone 
number (see report of contact dated February 10, 2008).  In 
April 2008, the representative contacted the appellant and 
confirmed that he still desires a Board hearing at the RO.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following action:

The appellant should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.



							(CONTINUED ON NEXT PAGE)




No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



